Citation Nr: 0823384	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a higher initial disability rating for 
bilateral hearing loss, evaluated as noncompensable for the 
period of the appeal prior to March 24, 2004, 30 percent 
disabling for the period of the appeal from March 24, 2004, 
to March 20, 2005, 40 percent disabling for the period of the 
appeal from March 21, 2005, to January 9, 2007, and 50 
percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1990 to 
April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Des Moines, Iowa that granted service connection for 
bilateral hearing loss and assigned a noncompensable rating, 
effective August 25, 1999.  An April 2004 rating decision 
assigned a 30 percent disability rating for the veteran's 
service-connected bilateral hearing loss, effective March 24, 
2004.  The Board remanded this appeal in August 2006 for 
further evidentiary and procedural development.  By rating 
decision dated in February 2007, the veteran's bilateral 
hearing loss was increased to 40 percent disabling, effective 
March 21, 2005, through January 9, 2007, and 50 percent 
disabling thereafter.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
There is no indication that the veteran has withdrawn his 
appeal for a higher initial disability rating for service-
connected bilateral hearing loss.  Thus, this appeal 
continues.  The Board has carefully reviewed the record; 
unfortunately, another remand is necessary for the reasons 
discussed below. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following issuance of the February 2007 supplemental 
statement of the case, and prior to certification of the 
appeal to the Board, new evidence was associated with the 
claims file that is pertinent to the veteran's current 
appeal.  Such evidence includes VA treatment records dated 
from December 2006 through March 2008, records from the 
Social Security Administration, and various VA examination 
reports dated January and February 2008, including an 
audiology examination report.  Applicable VA regulations 
require that pertinent evidence be referred to the agency of 
original jurisdiction (AOJ) for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 
19.37, 20.1304 (2007).  In the present case, none of the 
above-mentioned evidence was submitted by the veteran or his 
representative; regardless, there is no indication in the 
claims file that he has waived initial RO consideration of 
this evidence.  Under these circumstances, the Board must 
remand this appeal so that the AOJ may review this evidence 
and, if the claims remain denied, include such evidence in a 
supplemental statement of the case.  Id.

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claim of 
entitlement to a higher initial disability 
rating for bilateral hearing loss, 
evaluated as noncompensable for the period 
of the appeal prior to March 24, 2004, 30 
percent disabling for the period of the 
appeal from March 24, 2004, to March 20, 
2005, 40 percent disabling for the period 
of the appeal from March 21, 2005, to 
January 9, 2007, and 50 percent disabling 
thereafter.  The adjudication should 
include all evidence submitted since the 
February 2007 supplemental statement of 
the case, including the VA treatment 
records dated from December 2006 through 
March 2008, records from the Social 
Security Administration, and various VA 
examination reports dated January and 
February 2008, including the February 2008 
audiology examination report.  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the case 
to the veteran and his representative, if 
any.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




